           Case 2:20-cv-01245-RSM Document 25 Filed 12/29/20 Page 1 of 2




 1

 2

 3                                                                 Honorable Ricardo S. Martinez

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
 9   PATRICK LEONARD TIERNEY;                            CASE NO. 2:20-cv-01245-RSM

10
                              PLAINTIFF,
11   VS.
12   CARRINGTON MORTGAGE SERVICES,                       DECLARATION OF ERICA ST. LOUIS
13   LLC; AZTEC FORECLOSURE                              IN RESPONSE TO SUPPLEMENTAL
     CORPORATION OF WASHINGTON; and                      DECLARATION OF SYNOVA
14   THE BANK OF NEW YORK MELLON, f/d/a                  EDWARDS OFFERED IN FURTHER
     THE BANK OF NEW YORK AS TRUSTEE                     SUPPORT OF DEFENDANTS’ MOTION
15   FOR REGISTERED HOLDERS OF CWABS,                    TO DISSOLVE TRO
     INC., ASSET-BACKED CERTIFICATES,                    NOTE ON MOTION CALENDAR:
16
     SERIES 2004-5.                                      OCTOBER 2, 2020
17
                              DEFENDANTS.
18

19                                                                 JURY DEMANDED

20

21            I, Erica St. Louis, declare as follows:
22
       1. I am an attorney at law, duly licensed to practice law in the State of Washington and am
23
           counsel of record for plaintiff Patrick Leonard Tierney (“Tierney”). The following facts
24
           are within my personal knowledge. If called upon to testify, I could and would
25
           competently testify to the matters set forth herein.
26

     DECLARATION OF ERICA ST. LOUIS - 1                                       CREER LEGAL
     CASE NO. 2:20-CV-01245-RSM                                      11900 NE FIRST STREET #300G
                                                                          BELLEVUE, WA 98005
                                                                    T:(425) 404-2399 F: (425) 406-6898
             Case 2:20-cv-01245-RSM Document 25 Filed 12/29/20 Page 2 of 2




        2. On December 28, 2020, I was served with the supplemental declaration of Synova
 1

 2          Edwards (“Edwards”). [Dkt. 24]. The declaration is offered in further support of

 3          defendants’ September 30, 2020 Motion to Dissolve Temporary Restraining Order. [Dkt.

 4          11].
 5      3. In her declaration, Edwards states that on December 28, 2020, she spoke with the King
 6
            County Superior Court Cashier Clerk who advised her that Tierney failed to make the
 7
            December 2020 monthly bond payment that was a condition of the July 22, 2020
 8
            Temporary Restraining Order. In addition to being inadmissible hearsay, the testimony is
 9

10          untrue.

11      4. On December 17, 2020, Tierney sent, by certified mail, a cashier’s check in the amount

12          of $1,899.51 to the King County Clerk ($1,889.51 bond and $10 processing fee). The
13
            check was delivered to the King County Clerk at 3:50 pm on December 21, 2020, two
14
            days prior to the December 23, 2020 deadline. True and correct copies of the Chase
15
            Bank cashier’s check, the certified postage receipt and the delivery confirmation are
16
            attached hereto collectively as exhibit A.
17

18          I declare, under penalty of perjury, under the laws of the State of Washington, that the

19   foregoing is true and correct.
20

21
                        Dated:                     CREER LEGAL
22                 December 29, 2020
                                                  By: /s/ Erica A. St. Louis
23                                                    Erica A. St. Louis WSBA # 28793
                                                      Counsel for Platiniff
24

25

26

      DECLARATION OF ERICA ST. LOUIS - 2                                         CREER LEGAL
      CASE NO. 2:20-CV-01245-RSM                                        11900 NE FIRST STREET #300G
                                                                             BELLEVUE, WA 98005
                                                                       T:(425) 404-2399 F: (425) 406-6898
